AMENDMENT AMENDMENT made as of April 23, 2010 to that certain Amended and Restated Transfer Agency and Service Agreement made as of May 29,2007 (the "TA Agreement"), between each of the investment companies listed in Exhibit A hereto including any series thereof (the "Fund") and Prudential Mutual Fund Services LLC ("PMFS"). Capitalized terms not otherwise defined herein shall have the meaning assigned to them pursuant to the TA Agreement. WHEREAS, the parties wish to amend the TA Agreement to add certain funds and or series thereof as parties to the TA Agreement. NOW, THEREFORE, for and in consideration of the mutual promises hereinafter set forth, the parties hereto agree as follows: 1. Exhibit A of the TA Agreement shall be amended as set forth in this Amendment, attached hereto and made a part hereof. 2. Each party represents to the other that this Amendment has been duly executed. 3. This Amendment may be executed in any number of counterparts, each of which shall be deemed to be an original, but such counterparts, shall, together, constitute only one amendment. 4. This Amendment shall become effective for each Fund as of the date of first service as listed in Exhibit A hereto upon execution by the parties hereto. From and after the execution hereof, any reference to the TA Agreement shall be a reference to the TA Agreement as amended hereby. Except as amended hereby, the TA Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the Fund and PMFS have caused this Amendment to be executed by their duly authorized representatives, as of the day and year first above written. EACH FUND LISTED ON EXHIBIT A HERETO By:/s/ Scott E. Benjamin Scott E. Benjamin Title:Vice President PRUDENTIAL MUTUAL FUND SERVICES LLC By:/s/ Hansjerg P. Schlenker Hansjerg P. Schlenker Title:Vice President EXHIBIT A FUNDS AND PORTFOLIOS Effective April 23, 2010 Cash Accumulation Trust Liquid Assets Fund Prudential Global Real Estate Fund Prudential Global Total Return Fund, Inc.
